DETAILED ACTION
Applicant’s election without traverse of Group II and species SEQ ID NO:5/6 in the reply filed on 19 April 2021 is acknowledged.  Claims 1-17 are withdrawn from consideration as being drawn to a nonelected invention.  SEQ ID NOs:9/10 are rejoined and examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Improper Markush Grouping
Claims 19, 25 and 28 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  See MPEP § 706.03(y).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  
Table 2 of the specification indicates that SEQ ID NOs:12 and 14 share only 73% and 49% identity to SEQ ID NO:6, and Table 4 indicates that SEQ ID NO:14 does not have the same activity profile that SEQ ID NO:6 does (Neither SEQ ID NO:10 or 12 were tested, but SEQ ID NO:10 shares substantial structure with SEQ ID NO:6).  Thus, it appears that the proteins do not share a substantial structural feature and a common use with the elected species.  
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a 

Claim Objections
Claim 25 is objected to because --, said method-- or --, the method-- should be inserted after “crop” in line 2. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 25 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
Claim 25 is indefinite in its recitation of “expressing”.  It is not clear what the practitioner does to express the polynucleotide in the plant, as expression is an action of the plant (see, for example, pg 3, lines 5-12, of the specification). 
Claim 28 lacks antecedent basis for the limitation “insect population” in line 2.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Parent claim 25 is drawn to a method of controlling a Coleopteran insect comprising expressing a polynucleotide in a plant.  Dependent claim 28 recites that the insect is resistant to a Bt toxin.  However, this recitation does not affect the only method step in any manner;  in both claims 25 and 28 the only method step is one comprising expressing a polynucleotide in a plant.  The recitation of controlling an insect in claim 25 is only in the preamble, and as such is only an intended use.  Thus, claim 28 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 19, 25 and 28, to the extent they read on SEQ ID NOs:5/6 and 9/10.  Jiang et al (2012, GenBank: EJF30534.1, https://www.ncbi.nlm.nih.gov/protein/EJF30534) teach SEQ ID NO:6, but only identified it as an uncharacterized protein from a bacteria found in a mosquito midgut.  Such would not lead one of skill in the art to suspect that it would have activity against Coleopterans.
J0M9D2_9ENTR
ID   J0M9D2_9ENTR            Unreviewed;       391 AA.
AC   J0M9D2;
DT   03-OCT-2012, integrated into UniProtKB/TrEMBL.
DT   03-OCT-2012, sequence version 1.
DT   07-OCT-2020, entry version 17.
DE   SubName: Full=Uncharacterized protein {ECO:0000313|EMBL:EJF30534.1};
GN   ORFNames=A936_14979 {ECO:0000313|EMBL:EJF30534.1};
OS   Enterobacter sp. Ag1.
OC   Bacteria; Proteobacteria; Gammaproteobacteria; Enterobacterales;
OC   Enterobacteriaceae; Enterobacter.
OX   NCBI_TaxID=1202448 {ECO:0000313|EMBL:EJF30534.1, ECO:0000313|Proteomes:UP000005486};
RN   [1] {ECO:0000313|EMBL:EJF30534.1, ECO:0000313|Proteomes:UP000005486}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=Ag1 {ECO:0000313|EMBL:EJF30534.1,
RC   ECO:0000313|Proteomes:UP000005486};
RX   PubMed=22965099; DOI=10.1128/JB.01275-12;
RA   Jiang J., Alvarez C., Kukutla P., Yu W., Xu J.;
RT   "Draft Genome Sequences of Enterobacter sp. Isolate Ag1 from the Midgut of
RT   the Malaria Mosquito Anopheles gambiae.";
RL   J. Bacteriol. 194:5481-5481(2012).
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:EJF30534.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AKXM01000034; EJF30534.1; -; Genomic_DNA.
DR   RefSeq; WP_008459295.1; NZ_AKXM01000034.1.
DR   EnsemblBacteria; EJF30534; EJF30534; A936_14979.
DR   PATRIC; fig|1202448.3.peg.2979; -.
DR   Proteomes; UP000005486; Unassembled WGS sequence.
PE   4: Predicted;
SQ   SEQUENCE   391 AA;  43116 MW;  A3E078EDCE5B9999 CRC64;

  Query Match             100.0%;  Score 2025;  DB 248;  Length 391;
  Best Local Similarity   100.0%;  
  Matches  391;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAWTFYLTITNATDRVLEVDSSSIEWGTWYRNSVDDRGPISIEPNATVQALGIRAARGTW 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAWTFYLTITNATDRVLEVDSSSIEWGTWYRNSVDDRGPISIEPNATVQALGIRAARGTW 60

Qy         61 TGYECHAQWKDKVPPGQKGYGAVSLMIDVPFSGSNDSSLSAGGALTASGWTNLPSGGHDF 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TGYECHAQWKDKVPPGQKGYGAVSLMIDVPFSGSNDSSLSAGGALTASGWTNLPSGGHDF 120

Qy        121 SRSITIRAGRDKKLLVLDEGIIPVKVKENDAVEEEYRAWLLEVAAKNPDVRNWSDVEKDL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SRSITIRAGRDKKLLVLDEGIIPVKVKENDAVEEEYRAWLLEVAAKNPDVRNWSDVEKDL 180

Qy        181 QAIDDFNPLQYIPDGPYLTKRLLARSEPLVVEPALWEGIGDVDYPTPYAQDLFIDEYFAV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QAIDDFNPLQYIPDGPYLTKRLLARSEPLVVEPALWEGIGDVDYPTPYAQDLFIDEYFAV 240

Qy        241 AIYSVGNNPRTFINVPAGSTRSTSEKVTVTSAIKNVLTVNWSLKTSLSEKAADPITGSEV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 AIYSVGNNPRTFINVPAGSTRSTSEKVTVTSAIKNVLTVNWSLKTSLSEKAADPITGSEV 300

Qy        301 ASSMDMEFGVTNVLEVSRESVTEKIVEESFTAPQDSDVLIVPWVFSTAVVIYRRTKKGNV 360

Db        301 ASSMDMEFGVTNVLEVSRESVTEKIVEESFTAPQDSDVLIVPWVFSTAVVIYRRTKKGNV 360

Qy        361 SLVAVSEWAQMQFFKSYRVQTLFKLESGDAS 391
              |||||||||||||||||||||||||||||||
Db        361 SLVAVSEWAQMQFFKSYRVQTLFKLESGDAS 391


Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662